EXHIBIT 10.1

EXECUTIVE RECOGNITION AGREEMENT

THIS EXECUTIVE RECOGNITION AGREEMENT (this “Agreement”) between FIRST FINANCIAL
BANKSHARES, INC., a Texas corporation (the “Company”), and                     
(the “Employee”) is dated effective July 1, 2014 (the “Effective Date”).

WITNESSETH:

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key executives of the
Company; and

WHEREAS, the Employee is a key executive of the Company; and

WHEREAS, the parties recognize that, as is the case with many publicly-held
corporations, the possibility of a “Change in Control” (as such term is defined
in Section 1 hereof) may exist and that such possibility, and the uncertainty
and questions which it may raise among management, may result in the departure
or distraction of a key executive at a critical time, and to the detriment of
the Company and its stockholders; and

WHEREAS, the Company recognizes that the Employee, as a key executive, could
suffer financial and professional detriments if a Change in Control of the
Company were to occur; and

WHEREAS, in order to protect the Employee in the event of a Change in Control of
the Company, the Company agrees that the Employee shall receive the benefits set
forth in this Agreement in the event the Employee’s employment with the Company
is terminated subsequent to a Change in Control of the Company under the
circumstances described below;

NOW, THEREFORE, the parties hereby agree as follows:

1.    Employment in General; Change in Control. This Agreement does not affect
the Employee’s employment arrangements with the Company except for the
conditions contained herein pertaining to a Change in Control of the Company.
Absent a



--------------------------------------------------------------------------------

Change in Control of the Company, the Employee’s continued employment with the
Company shall at all times be subject to the will of the Board of Directors of
the Company (the “Board”). For purposes of this Agreement, a “Change in Control”
of the Company shall be deemed to have occurred at the time (a) a report on
Schedule 13D is filed with the Securities and Exchange Commission pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) disclosing that any Person (as hereinafter defined) is the beneficial
owner (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly of securities of the Company representing more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the then outstanding securities of the Company; or (b) any Person
shall purchase securities pursuant to a tender offer or exchange offer to
acquire any common stock of the Company (or securities convertible into common
stock) for cash, securities or any other consideration, provided that after
consummation of the offer, the person in question is the beneficial owner (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the then outstanding securities of the Company; or (c) the
stockholders of the Company shall approve a reorganization, merger,
consolidation, recapitalization, exchange offer, purchase of assets or other
transaction, in each case, with respect to which the persons who were the
beneficial owners of the Company immediately prior to such a transaction do not,
immediately after consummation thereof, own more than fifty percent (50%) of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged, recapitalized or resulting company’s then outstanding
securities; or (d) the stockholders of the Company shall approve a liquidation
or dissolution of the Company; or (e) the Company shall sell or otherwise
transfer (or one or more of its subsidiaries shall sell or otherwise transfer),
in one or more related transactions, assets aggregating fifty percent (50%) or
more of the book value of the assets of the Company and its subsidiaries (taken
as a whole). For



--------------------------------------------------------------------------------

purposes of this Agreement, “Person” shall mean and include any individual,
corporation, partnership, group, association or other “person”, as such term is
used in Sections 13(d) and 14(d) of the Exchange Act, other than the Company, a
wholly owned subsidiary of the Company or any employee benefit plan(s) sponsored
by the Company or a subsidiary of the Company.

2.    Term of Agreement. Unless extended pursuant to the provisions of this
Section 2, the term of this Agreement shall be for the period commencing as of
the Effective Date and continuing thereafter until the earliest to occur of
(a) the Employee’s death, Disability (as defined in Subsection 3(i) hereof) or
Retirement (as defined in Subsection 3(ii) hereof), (b) the termination of the
Employee’s employment with the Company prior to a Change in Control of the
Company, or (c) the second anniversary of this Agreement. The foregoing
notwithstanding, if a Change in Control of the Company shall have occurred
during the term of this Agreement, this Agreement shall continue in effect for a
period of two (2) years from the date of any such Change in Control of the
Company; and further, if a second Change in Control occurs within a period of
two (2) years from the date of the first Change in Control, this Agreement shall
continue in effect for a period of two (2) years from the date of the second
Change in Control of the Company; and if any benefit accrues and remains unpaid
at the time this Agreement would otherwise have terminated, this Agreement shall
remain in effect until such benefit is paid in full solely for the purpose of
permitting the Employee to enforce the full payment of such benefit.

3.    Termination Following Change in Control. If a Change in Control of the
Company occurs, the Employee shall be entitled to the benefits provided in
Subsection 4(iii) hereof upon the subsequent termination of the Employee’s
employment during the term of this Agreement, unless such termination is
(a) because of the Employee’s death, Disability or Retirement, (b) by the
Company for Cause, or (c) by the Employee other than for Good Reason. The
parties hereto expressly acknowledge and agree that notwithstanding anything
contained in this Agreement to the contrary, the Employee is entitled to any and
all benefits



--------------------------------------------------------------------------------

due to the Employee as determined in accordance with the terms of the Company’s
benefit plans (without reference to this Agreement), including, without
limitation, all qualified and nonqualified deferred compensation plans, and all
medical, dental, disability, accident and insurance plans, then in effect
whether the Employee is terminated by the Company for Cause or for other than
Cause, by the Employee for Good Reason or for other than Good Reason, because of
the Retirement, Disability or death of the Employee or for any other reason, and
the benefits provided in Subsection 4(iii) hereof shall be determined in
accordance with this Agreement without any impact, impairment, reduction or
other effect on the Employee’s rights or benefits under such benefit plan(s).
For purposes of this Agreement the following definitions shall apply:

(i)    Disability.    Termination by the Company of the Employee’s employment
based on “Disability” shall mean termination because of the Employee’s absence
from his duties with the Company on a full-time basis for ninety
(90) consecutive days as a result of the Employee’s physical or mental
incapacity due to injury or illness, unless within thirty (30) days after Notice
of Termination (as hereinafter defined) is given to the Employee following such
absence the Employee shall have returned to the full-time performance of his
duties.

(ii)    Retirement.    Termination by the Employee of the Employee’s employment
based on “Retirement” shall mean termination on or after the normal retirement
date established under the terms of any qualified plan or plans of the Company
in effect prior to a Change in Control.

(iii)    Cause.    Termination by the Company of the Employee’s employment for
“Cause” shall mean termination upon (A) the willful and continued failure by the
Employee to substantially perform his duties with the Company (other than any
such failure resulting from the Employee’s physical or mental incapacity due to
injury or illness) after written demand



--------------------------------------------------------------------------------

for substantial performance is delivered to the Employee by the Company, which
demand specifically identifies the manner in which the Employee has not
substantially performed his duties, or (B) the willful engaging by the Employee
in conduct which is demonstrably injurious to the Company, monetarily or
otherwise. For purposes of this Subsection (iii), no act, or failure to act, on
the Employee’s part shall be deemed “willful” unless done, or omitted to be
done, by the Employee in bad faith and without “reasonable belief” (as
hereinafter defined) that his action or omission was in, or not opposed to, the
best interests of the Company. The phrase “reasonable belief” shall mean the
belief that a reasonable and prudent man would have had in the same or similar
circumstances as to the act or failure to act. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Employee in good faith, and in the best
interests of the Company. Notwithstanding the foregoing the Employee shall not
be deemed to have been terminated for Cause unless and until there shall have
been delivered to the Employee a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called for such purpose (after reasonable notice
to the Employee and an opportunity for the Employee, together with counsel, to
be heard before the Board), finding that in the good faith opinion of the Board
the Employee was guilty of the conduct set forth above in (A) or (B) of this
Subsection (iii) and specifying the particulars thereof in detail.



--------------------------------------------------------------------------------

(iv)    Good Reason.    Termination by the Employee of his employment for “Good
Reason” shall mean termination within a period of time not to exceed one
(1) year following the initial existence of one or more of the following
conditions arising without the consent of the Employee:

(A)  a determination by the Employee, made in good faith and based on the
Employee’s reasonable belief, that there has been a materially adverse change in
his status or position as an executive officer of the Company as in effect
immediately prior to the Change in Control, including, without limitation, any
material change in the Employee’s status or position as a result of a diminution
in the Employee’s duties or responsibilities or the assignment to the Employee
of any duties or responsibilities which are inconsistent with such status or
position(s), or any removal of the Employee from or any failure to reappoint or
reelect the Employee to such position(s) (except in connection with the
termination of the Employee’s employment for Cause, Disability or Retirement or
as a result of the Employee’s death or by the Employee other than for Good
Reason). The phrase “reasonable belief” shall mean the belief that a reasonable
and prudent man would have had in the same or similar circumstances as to the
change in status or position;

(B)  a material reduction by the Company in the Employee’s annual base salary in
effect immediately prior to the Change in Control;

(C)  the relocation of the Employee’s principal office outside of the city or
metropolitan area in which the Employee is residing at the time of any Change in
Control of the Company;

(D)  a material reduction by the Company in the budget over which the Employee
retained authority immediately prior to the Change in Control;



--------------------------------------------------------------------------------

(E)  the failure by the Company to provide and credit the Employee with the
number of paid vacation days to which the Employee is then entitled in
accordance with the Company’s normal vacation policy as in effect immediately
prior to the Change in Control;

(F)  any other action or inaction by the Company following any Change in Control
that constitutes a material breach by the Company of the agreement under which
the Employee provided service at the time of the Change in Control of the
Company;

(G)  the failure by the Company to obtain from any Successor (as hereinafter
defined) the assent to this Agreement contemplated by Section 5 hereof; or

(H)  any purported termination by the Company of the Employee’s employment which
is not effected pursuant to a Notice of Termination satisfying the requirements
of Subsection (v) below (and, if applicable, Subsection (iii) above); and for
purposes of this Agreement, no such purported termination shall be effective.

Notwithstanding the above, the Employee is required to provide notice to the
Company of the existence of any condition that would allow the Employee to
terminate his employment for Good Reason within a period not to exceed ninety
(90) days of the initial existence of the condition, upon the notice of which
the Company shall have a period of no more than thirty (30) days to remedy the
condition and during which period the Employee may not terminate his employment
for Good Reason. It is the intent of the parties that this provision regarding
termination by the Employee of his employment for Good Reason comply with the
requirements of Treasury Regulation Section 1.409A-1(n)(2) and this Agreement
shall be construed accordingly.



--------------------------------------------------------------------------------

(v)    Notice of Termination.    Any purported termination of the Employee’s
employment by the Company or by the Employee following a Change in Control of
the Company shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 9 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and, if the
termination provision is claimed to relieve the Company of its obligation to pay
the benefits provided by this Agreement, the notice shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for the
denial of the payment of the benefits provided by this Agreement.

(vi)    Date of Termination.    “Date of Termination” following a Change in
Control shall mean (A) if the Employee’s employment is to be terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Employee shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), (B) if the Employee’s
employment is to be terminated by the Company for Cause or by the Employee for
Good Reason, the date specified in the Notice of Termination, or (C) if the
Employee’s employment is to be terminated by the Company for any reason other
than Cause, the date specified in the Notice of Termination, which in no event
shall be a date earlier than sixty (60) days after the date on which a Notice of
Termination is given, unless an earlier date has been expressly agreed to by the
Employee in writing.



--------------------------------------------------------------------------------

4.    Compensation Upon Termination; Other Agreements.

(i)    If the Employee’s employment shall be terminated for Disability following
a Change in Control of the Company, the Company shall pay the Employee’s salary
through the Date of Termination at the rate in effect just prior to the time a
Notice of Termination is given plus any benefits or awards under any Plans which
pursuant to the terms of any Plans have been earned or become payable, but which
have not been paid to the Employee. Thereafter, benefits shall be determined in
accordance with the Plans then in effect.

(ii)    If the Employee’s employment shall be terminated for Cause following a
Change in Control of the Company, the Company shall pay the Employee’s salary
through the Date of Termination at the rate in effect just prior to the time a
Notice of Termination is given plus any benefits or awards (including both the
cash and stock components) which pursuant to the terms of any Plans have been
earned or become payable, but which have not yet been paid to the Employee.
Thereupon the Company shall have no further obligations to the Employee under
this Agreement.

(iii)    Subject to Section 7 hereof, if, within twenty-four (24) months
following a Change in Control of the Company, employment by the Company shall be
terminated by the Company other than for Cause, death, Disability or Retirement,
or shall be terminated by the Employee for Good Reason, then the Company shall
pay or provide to the Employee, no later than the 15th day of the third month
following the Employee’s Date of Termination, without regard to any contrary
provisions of any Plan, the following:

(A)  two hundred eight percent (208%) of the Employee’s annual base salary
payable by the Company immediately preceding the Date of Termination; and

(B)  a lump sum payment of Employee’s accrued vacation pay.



--------------------------------------------------------------------------------

(iv) It is the intent of the parties that this Agreement not be subject to the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”). As such, this Agreement has been drafted to avoid the
requirements imposed by Section 409A of the Code. Provided however, in the event
this Agreement or any distribution under this Agreement is later determined to
be subject to the provisions of Section 409A of the Code, then if an employee is
a Key Employee, pursuant to Section 409A (a)(2)(B)(i) of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”), such distributions to
such Key Employee upon termination of employment shall not commence earlier than
six (6) months following the Date of Termination. A “Key Employee” is defined in
Section 416 (i) of the Code and includes officers of a publicly traded company
who have annual compensation greater than $170,000 (as adjusted following 2014
from year to year for inflation by the Secretary of the Treasury), five percent
owners of a publicly traded company, and one percent owners who have annual
compensation from a publicly traded company greater than $150,000.

(v) The amount of any payment provided for in this Section 4 shall not be
reduced, offset or subject to recovery by the Company by reason of any
compensation earned by the Employee as the result of employment by another
employer after the Date of Termination, or otherwise.

5.    Successors; Binding Agreement.

(i)    The Company will seek, by written request at least five (5) business days
prior to the time a Person becomes a Successor (as hereinafter defined), to have
such Person assent to the fulfillment of the Company’s obligations under this
Agreement. Failure of such Person to furnish such assent prior to the time such
Person becomes a Successor shall constitute a



--------------------------------------------------------------------------------

condition for termination by the Employee of his employment for Good Reason
under the provisions of Section 3(iv) of this Agreement, if a Change in Control
of the Company occurs or has occurred. For purposes of this Agreement,
“Successor” shall mean any Person that succeeds to, or has the practical ability
to control (either immediately or with the passage of time), the Company’s
business directly, by merger, consolidation or purchase of assets, or
indirectly, by purchase of the Company’s voting securities or otherwise.

(ii)    This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators, heirs,
distributees, and legatees. If the Employee should die while any amount would
still be payable to him hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee’s legatee or other designee or, if
there is no such designee, to the Employee’s estate.

(iii)    For purposes of this Agreement, the “Company” shall include any
corporation or other entity which is the surviving or continuing entity in
respect of any merger, consolidation or form of business combination in which
the Company ceases to exist.

6.    Fees and Expenses.    The Company shall reimburse the Employee for all
reasonable legal fees and related expenses, if any, incurred by the Employee in
the successful enforcement of any right or benefit provided by this Agreement.

7.    Taxes.

(i)    All payments to be made to the Employee under this Agreement will be
subject to required withholding of federal, state and local income and
employment taxes.



--------------------------------------------------------------------------------

(ii)    Notwithstanding anything in the foregoing to the contrary, if any of the
payments provided for in this Agreement, together with any other payments which
the Employee has the right to receive from the Company or any corporation which
is a member of an “affiliated group” (as defined in Section 1504(a) of the Code
without regard to Section 1504(b) of the Code) of which the Company is a member,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), the payments pursuant to this Agreement shall be reduced to the largest
amount as will result in no portion of such payments being subject to the excise
tax imposed by Section 4999 of the Code; provided, however, that the
determination as to whether any reduction in the payments under this Agreement
pursuant to this Subsection (ii) is necessary shall be made by the Employee in
good faith, and such determination shall be conclusive and binding on the
Company with respect to its treatment of the payment for tax reporting purposes
and, provided further that the Employee may determine in his discretion what
payment or payments provided for herein shall be reduced.

8.    Survival.    The respective obligations of, and benefits afforded to, the
Company and the Employee as provided in Sections 4, 5, 6, 7, 11 and 15 of this
Agreement shall survive termination of this Agreement.

9.    Notice.    For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
registered mail, return receipt requested, postage prepaid to the address set
forth below:

 

Employee Address:

              



--------------------------------------------------------------------------------

Company Address:

   400 Pine Street    Abilene, Texas 79601

provided that all notices to the Company shall be directed to the attention of
an executive officer of the Company other than Employee, with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

10.    Employment with Subsidiaries.    Employment with the Company for purposes
of this Agreement includes employment with any corporation in which the Company
has a direct or indirect ownership interest of fifty percent (50%) or more of
the total combined voting power of all classes of stock in such corporation.

11.    Confidential Information.    The Employee shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Employee
during the Employee’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Employee or his representatives in violation of this Agreement). After
termination of the Employee’s employment with the Company, the Employee shall
not, without the prior written consent of the Company, communicate or divulge
any such information, knowledge or data to anyone other than the Company and
those designated by it. In no event shall an asserted violation of the
provisions of this Section 11 constitute a basis for deferring or withholding
any amounts otherwise payable to the Employee under this Agreement.

12.    Miscellaneous; Governing Law.    No provision of this Agreement may be
amended, waived or discharged following a Change in Control of the Company
unless such amendment, waiver or discharge is agreed to in writing and signed by
all of the parties affected thereby. No waiver by either party at any time of
any breach by the other party



--------------------------------------------------------------------------------

hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed to be a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas.

13.    Severability.    The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

14.    Headings.    The headings of Sections of this Agreement are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement.

15.    Arbitration.    Any dispute or controversy arising under or in connection
with this Agreement shall be settled by arbitration, conducted by a panel of
three arbitrators in a location selected by the Employee within fifty (50) miles
from the location of his job with the Company, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrators’ award in any court having jurisdiction; provided, however, that
the Employee shall be entitled to seek specific performance of his right to be
paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

16.    Counterparts and Signatures.    This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Signatures delivered by
facsimile or other electronic means shall be treated as originals.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first written above.

 

    FIRST FINANCIAL BANKSHARES, INC.       By:           Name:           Title:
            “Company”

ACCEPTED AND AGREED TO

THIS          DAY OF                     , 2014.

 

By:           Name:             “Employee”      